Title: Henry Clay to Thomas Jefferson, 26 February 1820
From: Clay, Henry,Gray, Horace
To: Jefferson, Thomas


					
						Dr sir
						
							Washington
							26 Feb. 1820.
						
					
					Mr. Horace Gray of Boston, who will present you this letter, is making a tour of the Southern States, and is desirous of visiting that spot which to the stranger, the curious and the philosopher is the most attractive in Virginia, in order that he may present in person his respects to you. May I ask the favor of your kind reception of him? He is the son of Mr. Gray of Boston so well known every where for his merits and enterprize.
					With the strongest wishes for your health & prosperity
					
						I am Cordially & faithfully Your obedient servant
						
							H. Clay
						
					
				